Case 1:20-cv-03039-DML-RLY Document 1 Filed 11/19/20 Page 1 of 3 PageID #: 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


BARBARA YATES
    Plaintiff,

v.                                                      CASE NO. 1:20-cv-3039


MENARD, INC.
    Defendant.

                             PETITION FOR REMOVAL OF ACTION
         Defendant, Menard, Inc. (“Menards”), by counsel, and for its Petition for Removal of

Action, states as follows:

         1.     On October 27, 2020, Plaintiff filed her Complaint for Damages against Menards

in the Johnson County Superior Court 1 of Indiana under Cause Number 41D01-2010-CT-000157.

         2.     In her Complaint, Plaintiff alleges that on August 15, 2020, she was an invitee on

the Menards’ premises when she slipped and fell, causing her injuries and damages.

         3.     Plaintiff alleges that she sustained damages as a result of an incident at a Menards’

store.

         4.     Plaintiff is a citizen of the State of Indiana.

         5.     Defendant Menards is incorporated under the laws of the State of Wisconsin with

its principal place of business in Eau Claire, Wisconsin.

         6.     Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

of the impediments to removal under 28 U.S.C. § 1445 are present in this action.

         7.     Defendant certifies that to the best of its knowledge, information and belief, the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, as Plaintiff's Complaint


                                                    1
Case 1:20-cv-03039-DML-RLY Document 1 Filed 11/19/20 Page 2 of 3 PageID #: 2




has an open prayer for damages and alleges that Defendant breached its duty to Plaintiff causing

Plaintiff to incur “permanent injuries” and “medical expenses and other special expenses, and will

incur future medical expenses, lost wages and other special expenses.” Additionally, Plaintiff’s

counsel was consulted and was unable to stipulate that the damages would not exceed $75,000.00.

         8.     Defendant Menards was served with Plaintiff's Complaint by certified mail on

November 3, 2020.

         9.     This Petition for Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

         10.    Copies of all pleadings filed in the state court action that are in the possession of

Defendant Menard, Inc. are attached as “Exhibit A”.

         11.    Contemporaneously, a written notice is being provided to all adverse parties and to

the Clerk of the Madison County Circuit Court that this Petition of Removal is being filed in this

Court.

         WHEREFORE, Defendant, Menard, Inc., prays that the entire state court action pending

in the Johnson County Superior Court of Indiana, under Cause Number 41D01-2010-CT-000157, be

removed to this Court for all further proceedings.

         Dated: November 19, 2020




                                               Respectfully Submitted,

                                               KOPKA PINKUS DOLIN PC


                                                       By: /s/Jessica N. Hamilton
                                                       Jessica N. Hamilton (Atty #34268-71)
                                                       Leslie B. Pollie, (#Atty No. 25716-49)
                                                       Attorneys for Defendant Menard, Inc.


                                                   2
Case 1:20-cv-03039-DML-RLY Document 1 Filed 11/19/20 Page 3 of 3 PageID #: 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, the foregoing has been filed through the
Court’s ECF system and notice has been electronically served on all counsel of record. Parties
may access this filing through the Court’s system.

       Rom Byron
       Ken Nunn Law Office
       104 South Franklin Rd
       Bloomington, IN 47404


                                                  /s/Jessica N. Hamilton
                                                  Jessica N. Hamilton


KOPKA PINKUS DOLIN PC
550 Congressional Blvd.
Suite 310
Carmel, IN 46032
Tel: (317) 818-1360
Fax: (317) 818-1390
Email: jnhamilton@kopkalaw.com




                                              3
